Exhibit STRATEGIC CO-MARKETING AND INTEGRATION AGREEMENT This Strategic Co-Marketing and Integration Agreement (this “Agreement”) is entered into on this 9th day of December 2008 (the “Effective Date”) between Vemics, Inc. (“Vemics”) located at 523 Avalon Gardens, Nanuet, NY 10954 and NaviMedix, Inc. (“NaviMedix”) located at Eight Cambridge Center, Cambridge, MA 02142-1401. WHEREAS, Vemics, via Vermics’s Web site (the “iMedicor Website”) and its “iMedicor Portal,” facilitates HIPAA-compliant health information exchange between physicians, healthcare professionals and patients. In addition, the iMedicor Website offers a fully integrated bi-directional communications and content delivery platform for communications between pharmaceutical/medical device companies and health care providers using a web-based platform known as ClearLobby (collectively, the “Vemics Services”). WHEREAS, NaviMedix develops and implements web based systems, services and applications that manage administrative, clinical and financial transactions between health plans and healthcare providers. WHEREAS, NaviMedix and Vemics have determined that by working together, NaviMedix will have an opportunity to leverage its provider network known as the “NaviNet Provider Network” and Vemics will have an opportunity to expand its user-base and grow revenue from pay-for-use services. WHEREAS, Vemics and NaviMedix desire to establish a relationship to develop an integrated solution (the “Integrated Solution”) that enables communication between pharmaceutical/medical device companies and NaviNet-enabled provider offices. NOW, THEREFORE, for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. Implementation.The parties will work together to implement the activities described below: 1.1. Access to the Integrated Solution through NaviNet:NaviMedix and Vemics will cooperate to integrate the Vemics Services with NaviNet and to make the resulting Integrated Solution available to medical device and pharmaceutical companies (“Customers”) and NaviNet-enabled healthcare providers.NaviMedix hereby acknowledges that the development of the Integrated Solution may require integration of certain NaviNet transactions and workflows, including, without limitation to, Action Items, Eligibility and Benefits, Clinical Alerts and other health plan and non-health plan related capabilities.Vemics hereby acknowledges and agrees that the development of the Integrated Solution may require integration of certain aspects of the Vemics Services, including, without limitation, integration of the Vemics communications suite, and Customer content and data.The Integrated Solution will enable the exchange of data and transactions between Customers and NaviNet-enabled healthcare providers including, but not limited to, e-detailing, appointment requests / responses, scheduling meetings, drug sample requests / responses, ROI and statistical analysis. 1.2. NaviMedix Obligations:NaviMedix hereby agrees that it will be responsible for the implementation, and training of healthcare providers in the Integrated Solution, and overall NaviNet security. NaviNet-enabled healthcare providers will be granted access to the Integrated Solution only if such healthcare provider has agreed to the NaviNet Terms of Service as maintained by NaviMedix.NaviMedix will be responsible for oversight of all aspects of the healthcare provider user interface and the underlying business logic that supports the healthcare provider user interface. 1.3. Vemics Obligations:Vemics hereby agrees that it will be responsible for the implementation, and training of Customers of the Integrated Solution, and working with NaviMedix to manage the overall security of the Integrated Solution.Vemics will be responsible for oversight of all aspects of the Customer user interface and underlying business logic of the Integrated Solution as well as all enhancements to the Customer user interface. 1.4. Development:The parties agree to work together to develop a plan that defines how the Vemics and NaviNet solutions will be integrated with NaviNet to support the Integrated Solution (the “Integration Plan”).The Integration Plan will be mutually agreed upon by both parties within thirty (30) days following the Effective Date.Both parties agree that actual development and integration work will begin only after a Customer has signed an agreement to proceed with the Integrated Solution.The parties will be responsible for their respective costs and expenses incurred in the course of development of the Integrated Solution. 1.5. Service and Support:Each of NaviMedix and Vemics hereby agrees to maintain the service levels set forth for their respective services and the Integrated Solution in ExhibitC attached hereto and incorporated herein by this reference, which will be mutually agreed upon by both parties within sixty (60) days following the Effective Date.NaviMedix will be responsible for healthcare provider end user support for NaviNet and Vemics will be responsible for Customer support as defined in
